Exhibit 10.1

 

FIRST AMENDMENT TO AGREEMENT

AND PLAN OF MERGER

 

THIS FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER is dated and is effective
as of December 13, 2004, among IBERIABANK Corporation (“IBKC”) and American
Horizons Bancorp, Inc. (“AHB”).

 

RECITALS

 

  • The parties have previously entered into a certain Agreement and Plan of
Merger dated as of September 29, 2004 (the “Agreement”) pursuant to which AHB
will merge into IBERIABANK Acquisition Corporation (“IBAC”) (the “Merger”).

 

  • The purpose of this First Amendment is to amend the Agreement to reflect
certain modifications as agreed upon by the parties.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms herein which are defined in the Plan shall
be as defined in the Agreement, except as otherwise defined in this First
Amendment.

 

2. The Merger. The “Merger” shall mean the merger of AHB into IBKC. All
references to IBAC are hereby eliminated from the Agreement and the related
Agreement of Merger in the form of Exhibit A to the Agreement and substituted
with IBKC.

 

3. Article 4 Revision. Section 4.6(b) is amended to read was follows:

 

(b) declare, pay or make any dividend or distribution on, or reclassify or
acquire, or issue (except upon exercise of options outstanding on the date of
this Agreement) or sell or grant options or other rights to acquire any
additional shares of or any securities or obligations convertible into or
exchangeable for, its capital stock; except that if the Closing does not occur
on or before March 31, 2005, the Cash Consideration to be paid at Closing shall
be increased by an amount equal to the cash dividends per share declared by IBKC
with a record date between January 1, 2005 and April 1, 2005 times the shares of
IBKC Common Stock to be issued in the Merger.

 

4. Continued Effect. Except as expressly modified herein, the Agreement shall
continue in full force and effect. The Agreement as amended herein is hereby
ratified and confirmed by the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered as of the date hereinabove provided by their duly
authorized officers.

 

IBERIABANK CORPORATION   AMERICAN HORIZONS BANCORP, INC. By:  

/s/ Daryl G. Byrd

--------------------------------------------------------------------------------

  By:  

/s/ William E. Pratt

--------------------------------------------------------------------------------

    Daryl G. Byrd       William E. Pratt     Its: President       Its: Vice
President

 